924 A.2d 139 (2007)
282 Conn. 914
STATE of Connecticut
v.
Tyrone E. PAYNE.
Supreme Court of Connecticut.
Decided May 8, 2007.
Sarah F. Summons, special public defender, in support of the petition.
Kathryn Ward Bare, special deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 100 Conn.App. 13, 917 A.2d 43 (2007), is denied.
ROGERS, C.J., and VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.